Citation Nr: 0600694	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  96-23 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
residuals of a neck injury.  


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney at 
Law


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from June 1983 until June 
1987.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 1996 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Cleveland, 
Ohio.

Service connection was initially granted for residuals of a 
neck injury in a February 1996 Board decision.  A March 1996 
rating action implemented the Board decision and assigned a 
10 percent evaluation effective April 17, 1990.  The veteran 
disagreed both with the rating percentage and the effective 
date, and an appeal was initiated.  Those issues ultimately 
came before the Board in December 1997.  At that time, the 
Board denied the veteran's claim for an effective date prior 
to April 17, 1990 for the grant of service connection for 
residuals of a neck injury.  The December 1997 Board decision 
also denied the veteran's claim for a rating in excess of 10 
percent for residuals of a neck injury prior to April 10, 
1996, and a claim for a rating in excess of 30 percent for 
residuals of a neck disability (from April 10, 1996).  

The veteran appealed the Board's December 1997 decision to 
the Court of Appeals for Veterans Claims (Court).  In a July 
1999 Order, the Court vacated the denials for an increased 
rating and remanded those claims to the Board.  However, the 
July 1999 Order dismissed the veteran's appeal of entitlement 
to an effective date prior to April 17, 1990, for the grant 
of service connection for residuals of a neck injury.

Following the July 1999 Court Order, the increased ratings 
issues returned to the Board in February 2000.  At that time, 
a remand was ordered to accomplish development.  Following 
such development, the matters again came before the Board in 
June 2002.  At that time, the Board granted the veteran an 
initial rating of 30 percent for his neck disability, 
effective back to the date of service connection, April 17, 
1990.  The Board denied the veteran's claim for an initial 
rating in excess of 30 percent.

The veteran appealed the June 2002 Board decision.  In a May 
2003 Order, the Court granted a May 2003 Joint Motion for 
Remand and vacated the Board's June 2002 decision to the 
extent that it denied (1) an initial rating in excess of 30 
percent for residuals of a neck injury for the period prior 
to April 17, 1990; and (2) denied an initial rating in excess 
of 30 percent for residuals of a neck injury.  The Board 
notes that the May 2003 Court Order, to the extent it remands 
for adjudication of a claim for an initial rating in excess 
of 30 percent prior to April 17, 1990, is inconsistent with 
the July 1999 Court Order.  Indeed, the veteran's appeal of 
the Board's December 1997 denial of an effective date prior 
to April 17, 1990 for the grant of service connection for 
residuals of a neck injury was dismissed by the July 1999 
Court Order.  Accordingly, the Board's December 1997 denial 
of an effective date prior to April 17, 1990 for the grant of 
service connection for residuals of a neck injury is final, 
and may not be overturned absent a finding of clear and 
unmistakable error, which the veteran has not alleged. See 38 
U.S.C.A. 7104 (West 2002 & Supp. 2005); 38 C.F.R. 20.1100 
(2005).  Since the May 2003 Court Order's remand for 
adjudication of a claim for an initial rating in excess of 30 
percent prior to April 17, 1990, is inconsistent with the 
July 1999 Court Order, which upheld the denial of an 
effective date prior to April 17, 1990 for entitlement to 
service connection for residuals of a neck injury, the issue 
on appeal is as stated on the cover page of this decision.

In November 2003, the Board remanded the issue for additional 
development.  The case is again before the Board for 
appellate consideration.


FINDINGS OF FACT

Throughout the rating period on appeal, the veteran's 
service-connected neck injury residuals have been manifested 
by subjective complaints of pain, productive of severe 
limitation of motion, with no more than mild neurological 
deficit.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 30 
percent for residuals of a neck injury, prior to September 
23, 2002, have not been met.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2005); 38 C.F.R. § 4.71a, Diagnostic Codes 5290 (as in 
effect prior to September 26, 2003); 38 C.F.R. § 4,71a, 
Diagnostic Code 5293 (as in effect prior to September 23, 
2002).

2.  The schedular criteria for a separate 30 percent 
evaluation for orthopedic manifestations of the service-
connected residuals of a neck injury, from September 23, 
2002, have been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2005); 38 C.F.R. § 4.71a, Diagnostic Codes 5290 (as in effect 
prior to September 26, 2003); 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (as in effect from September 23, 2002 to September 
25, 2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242, 
5243 (as in effect from September 26, 2003). 

3.  The schedular criteria for a separate 20 percent 
evaluation for neurologic manifestations of the service-
connected residuals of a neck injury, from September 23, 
2002, have been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2005); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (as in effect 
from September 23, 2002 to September 25, 2003); 38 C.F.R. § 
4.71a, Diagnostic Codes 8520, 8521, 8524, 8525, and 8526 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

It has been determined by VA's Office of the General Counsel 
(hereinafter referred to as "GC") that, when a claim of 
service connection is granted and the veteran submits a 
notice of disagreement as to the disability evaluation 
assigned, notice under 38 U.S.C.A. § 5103(a) is not required 
as to the claim raised in the notice of disagreement, 
provided that appropriate VCAA notice was provided as to the 
initial claim that was the subject of the grant.  See 
VAOPGCPREC 8-2003 (December 22, 2003).  Instead, it was 
concluded that the RO's only obligation under such 
circumstances is to develop or review the claim and, if the 
disagreement remains unresolved, to issue a statement of the 
case. 

In the present case, VAOPGCPREC 8-2003 applies.  Thus, as 
long as adequate notice was provided as to the underlying 
service connection claim, then no further notice is required 
as to the "downstream issue" increased rating claim.  
However, after reviewing the record, the Board has determined 
that appropriate VCAA notice was not provided as to the 
underlying service connection claim.  For this reason, the 
adequacy of notice as to the increased rating claim must be 
evaluated.  This will be discussed in the paragraphs that 
follow.

The Board finds that VA satisfied its duty to notify by means 
of a January 2004 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letter noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  Under these circumstances, the Board is 
satisfied that the appellant has been adequately informed of 
the need to submit relevant evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was already decided and appealed prior to VCAA enactment.  
The Court acknowledged in Pelegrini that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  Rather, the appellant has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her or his claim.  For these reasons, it 
is not prejudicial to the appellant for the Board to proceed 
to finally decide this appeal.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  Also of record are 
reports of VA and private post service treatment and 
examination.  Additionally, the veteran's statements in 
support of his appeal are affiliated with the claims folder.  
The Board has carefully reviewed such  statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal criteria

Disability evaluations- in general

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  In 
determining whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, an appeal from the initial assignment of a 
disability rating, such as this case, requires consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

Analysis

The veteran is claiming entitlement to an increased rating 
for residuals of a neck injury.  At the outset, it is noted 
that the February 1996 Board decision initially awarding 
service connection for residuals of a neck injury did not 
specify whether such residuals included both orthopedic and 
neurologic manifestations.  Indeed, the March 1996 rating 
action effectuating the February 1996 Board decision 
evaluated the veteran under Diagnostic Code 5290, for 
limitation of motion.  The text of that decision considered 
only orthopedic symptomatology.  However, the service-
connected disability is found to encompass both orthopedic 
and neurologic manifestations of a neck injury.  Indeed, the 
February 1996 Board decision clearly considered neurologic 
findings in its analysis.  For example, in awarding service 
connection for residuals of a neck injury, the Board relied 
on service medical records showing questionable narrowing of 
C5-6 and possible subluxation of the C6 facet.  The Board 
also cited post-service medical findings showing neurologic 
diagnoses.  Specifically, a December 1990 letter written by 
R. T., D.C., and showing nerve root entrapment of the C4 and 
C5 cervical nerves, was considered.  

Because the February 1996 Board grant of service connection 
for residuals of a neck injury was predicated on evidence 
reflecting both orthopedic and neurologic symptoms, both are 
deemed part of the service-connected disability on appeal.

The Board next observes that the schedular criteria for 
disabilities of the spine have undergone revisions twice 
during the pendency of this appeal.  The first amendment, 
affecting Diagnostic code 5293 (intervertebral disc 
syndrome), was effective September 23, 2002.  The next 
amendment affected general diseases of the spine and became 
effective September 26, 2003.  

The Board will first consider whether the schedular criteria 
in effect prior to September 23, 2002, serve as a basis for 
an increased rating here.  

Prior to September 23, 2002, the veteran is assigned a 30 
percent evaluation for his neck injury residuals pursuant to 
Diagnostic Code 5290.  That Code sections affords a 30 
percent rating for severe limitation of the cervical spine.  
A rating in excess of 30 percent is not provided.  As such, 
Diagnostic Code 5290 cannot serve as a basis for an increased 
rating here.  

The Board has considered whether any alternate Code sections 
entitle the veteran to a higher rating for his neck injury 
residuals.  In this vein, the Board calls attention to 
Diagnostic Code 5293, for intervertebral disc syndrome.  

In order to achieve the next-higher 40 percent rating under 
the old version of Diagnostic Code 5293, the evidence must 
demonstrate severe recurring attacks of intervertebral disc 
syndrome, with intermittent relief.  Here, the competent 
evidence of record fails to show such neurologic 
symptomatology.  To the contrary, VA examination in May 1995 
revealed normal sensory findings as to vibration, light touch 
and position in all extremities.  He was also able to 
distinguish sharp and dull sensation in all dermatomes of the 
upper and lower extremities.  The Romberg test was negative 
and deep tendon reflexes were 2+ and symmetrical at the 
brachial radialis and the biceps.  Knee and ankle jerks were 
also 2+ and symmetrical and plantar responses were downgoing 
bilaterally.  There was no Hoffman elicited.  Subsequent VA 
examination in October 2000 showed no neurologic deficit.  
Reflexes were also normal.  

The Board acknowledges that a private December 1990 treatment 
report did reveal a slight reduction in left bicep reflexes.  
Also at that time, Adson's and Jackson's tests indicated 
nerve root entrapment on the left side.  Additionally, at the 
veteran's May 1995 VA examination, he reported slightly 
decreased sensation in no particular dermatomal pattern 
distally in the upper extremities.  Decreased triceps jerk 
was also noted on the left.  Finally, the April 1996 VA 
examination showed a decrease in pinprick sensation along the 
paravertebral muscles of the neck, without evidence of 
paralysis.  Finally, upon VA examination in September 2000, 
the veteran reported decreased pin sensation on his upper 
extremities proximally.  There was also decreased reflex in 
the triceps at that time.  However, the overall weight of the 
evidence does not reflect a disability picture most 
consistent with the next-higher 40 percent evaluation under 
Diagnostic Code 5293.  Rather, the neurologic deficits shown 
in the record are adequately contemplated in the current 30 
percent rating assignment.  

The Board has also considered whether any other alternate 
Diagnostic Codes as in effect prior to September 23, 2002, 
provide a basis for an increased rating here.  As the 
evidence fails to reveal any vertebral fracture, Diagnostic 
Code 5285 is not for application.  Similarly, as there is no 
showing of ankylosis, Diagnostic Codes 5286 and 5287 are 
inapplicable.  There are no other Code sections relevant to 
the veteran's cervical spine disability.  

In sum, there is no basis for a rating in excess of 30 
percent for the veteran's service-connected residuals of a 
neck injury under the schedular criteria in effect prior to 
September 23, 2003.  

Effective September 23, 2002, the Diagnostic criteria for 
intervertebral disc syndrome under Code section 5293 
underwent revision.  As revised, for the period from 
September 23, 2002 to September 25, 2003, Diagnostic Code 
5293 states that intervertebral disc syndrome is to be 
evaluated either based on the total duration of 
incapacitating episodes over the past 12 months, or by 
combining under 38 C.F.R. § 4.25 the separate evaluations of 
its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  

Under Diagnostic Code 5293, as in effect from September 23, 
2002 to September 25, 2003, a 40 percent rating is warranted 
for incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the last 12 
months.  A 60 percent disability rating is warranted where 
the evidence reveals incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  

Note (1) to the new version of Diagnostic Code 5293 defines 
an "incapacitating episode" as "a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" were defined as "orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so."  

The evidence does not establish incapacitating episodes, as 
defined by Note 1 to Diagnostic Code 5293, having a duration 
of at least 4 weeks but less than 6 weeks during the last 12 
months.  Indeed, there is no evidence of any bed rest 
prescribed by a physician.  Therefore, the revised version of 
Diagnostic Code 5293, as in effect from September 23, 2002 to 
September 25, 2003, cannot serve as a basis for an increased 
rating on the basis of incapacitating episodes.

Under the revised version of Diagnostic Code 5293, as in 
effect from September 23, 2002 to September 25, 2003, the 
Board must also consider whether separate evaluations for 
chronic orthopedic and neurologic manifestations of the 
service-connected back disability, when combined under 
38 C.F.R. § 4.25 with evaluations for all other disabilities, 
results in a higher combined disability rating.

The Board will first analyze the chronic orthopedic 
manifestations of the veteran's chronic lumbosacral strain 
with degenerative disc disease and radiculopathy.  As noted 
above, one relevant Diagnostic Code for consideration in this 
regard is Diagnostic Code 5290, concerning limitation of 
motion of the cervical spine.  

In the present case, there is no objective evidence relating 
to the veteran's cervical spine disability within the period 
in question.  However, VA regulations also require that 
disability evaluations be based upon the most complete 
evaluation of the condition that can be feasibly constructed 
with interpretation of examination reports, in light of the 
whole history, so as to reflect all elements of disability.  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required. 38 C.F.R. 
§§ 4.1, 4.2, 4.10.

Therefore, based on the above, the Board will consider VA 
examinations dated in September 2000 and October 2000 in 
order to evaluate the appropriate rating percentage for the 
period from September 23, 2002 through September 25, 2002.  

Upon VA examination in September 2000, the veteran kept his 
head and neck very straight and forward facing whenever he 
moved or changed positions.  His range of cervical motion was 
markedly restricted in flexion, extension, lateral rotation 
and lateral flexion bilaterally due to pain.  

Subsequent VA examination in October 2000 revealed cervical 
flexion to 10 degrees.  He would not bend any further due to 
bitter complaints of pain.  He had extension to 20 degrees, 
with pain in the last 10 degrees.  His right lateral bending 
was to 15 degrees and left lateral bending was to 10 degrees.  
His right lateral rotation was to 20 degrees and left lateral 
rotation was to 15 degrees.  The last 10 degrees of rotation 
in both directions elicited pain.  

The Board finds that the above evidence, when considered in 
conjunction with the veteran's complaints of severe neck 
pain, warrant a 30 percent rating under Diagnostic Code 5290 
for severe limitation of cervical spine motion.  The 
consideration of pain is appropriate and conforms to the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 
8 Vet. App. 202, 206-07 (1995).

Based on the foregoing, a 30 percent rating for orthopedic 
manifestations of the veteran's residuals of a neck injury is 
for application.  Moreover, no alternate Code sections afford 
a rating in excess of that amount.  Indeed, as the medical 
evidence does not demonstrate functional impairment 
comparable to ankylosis, even with consideration of 
additional functional impairment due to pain, Diagnostic 
Codes 5286 and 5289 are not for application.  There are no 
other relevant Code sections to consider.  

The Board will now determine an appropriate rating for the 
veteran's neurological manifestations of his service-
connected residuals of a neck injury.  

In the present case, the objective neurological findings 
relate to the upper extremities.  Thus, diagnostic codes 
8510-8519 are potentially applicable.  

In the present case, VA examination in September 2000 
revealed complaints of sharp, knife-like pain radiating down 
the veteran's back and into his shoulders.  The pains 
occurred at least 10 times daily.  He further reported 
decreased sensation to temperature in his neck.  Objectively, 
muscle strength was 5/5 in all major muscles of the upper 
extremities.  Moreover, rapid finger tapping was done well by 
the veteran.  With respect to sensory examination, the 
veteran complained of decreased pin sensation in the upper 
extremities.  Pin sensation was intact as to the lower 
extremities and position sense was exquisite in the hands and 
great toes.  Vibration was intact at the great toes 
bilaterally.  Deep tendon reflexes were 2+ and symmetrical at 
the brachial radialis, biceps, knees and ankles and were 1+ 
and symmetrical at the triceps.  Plantar responses were 
downgoing bilaterally.  The impression was chronic neck pain 
without evidence of radiculopathy.

Subsequent VA examination in October 2000 showed normal 
reflexes in both upper extremities.  Sensation in both upper 
extremities in the median ulnar and radial nerve distribution 
were essentially normal and intact.  Tinel's sign was 
essentially negative.  Moreover, sensation in both lower 
extremities was normal to pin prick and light touch.  

The Board finds that the above evidence, when viewed as a 
whole, allows for a finding of mild neurologic deficit of the 
upper extremities.  The Board notes that in reaching this 
conclusion, the evidence is at least in equipoise, and the 
benefit of the doubt doctrine has been applied where 
appropriate.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

As the medical evidence does not specifically state which 
nerves were affected by the veteran's neck disability, the 
Board will simply apply the Diagnostic Code affording the 
highest possible rating evaluation for "mild" neurological 
symptoms.  In this manner, the Board satisfies its obligation 
to resolve all reasonable doubt in favor of the veteran.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In the present 
case, a 20 percent rating for mild disability is afforded 
under Diagnostic Codes 8510, 8511, 8512, 8513, and 8514.  All 
remaining potentially relevant Code sections provide only 10 
percent or noncompensable evaluations.  Thus, the veteran is 
entitled to a 20 percent rating under Diagnostic Code 8510, 
8511, 8512, 8513, or 8514 for the neurologic manifestations 
of the disability at issue.

In sum, as instructed by the revised version of Diagnostic 
Code 5293, as in effect from September 23, 2002 through 
September 25, 2003, the Board has considered the chronic 
orthopedic and neurologic manifestations of the veteran's 
chronic lumbosacral strain with degenerative disc disease and 
radiculopathy.  It has been determined that the veteran is 
entitled to a 30 percent rating under Diagnostic Code 5290 
for his orthopedic manifestations, and that he is entitled to 
a 20 percent evaluation under Diagnostic Code 8510, 8511, 
8512, 8513, or 8514 for the neurologic manifestations.  Those 
separate orthopedic manifestation and neurologic 
manifestation ratings must now be combined under 38 C.F.R. 
§ 4.25, along with all other service-connected disabilities.  
In the present case, the veteran is also service-connected 
for chronic stiffness of the left shoulder with limitation of 
motion (rated as 10 percent disabling), chronic stiffness of 
the right shoulder with limitation of motion (rating as 10 
percent disabling) and lymphadenitis, right axilla, residuals 
of incision and drainage (rated as noncompensable).  

Applying the Combined Ratings Table of 38 C.F.R. § 4.25 to 
the veteran's compensable ratings of 30 percent (orthopedic 
manifestations of his neck disability), 20 percent 
(neurological manifestations of his neck disability), 10 
percent (left shoulder disability), and 10 percent (right 
shoulder disability), a 60 percent evaluation is derived.  
The Board notes that in performing such calculation, the 
bilateral factor rule set forth under 38 C.F.R. § 4.26 was 
appropriately applied.

Thus, the revised version of Diagnostic Code 5293, as in 
effect from September 23, 2002 to September 25, 2003, 
entitles the veteran to an increased combined service-
connected disability evaluation of 60 percent if he is rated 
separately for the orthopedic and neurologic manifestations 
of the disability at issue.  As such, the evidence supports 
the grant of a separate 30 percent rating for the orthopedic 
manifestations of the disability at issue, and a separate 20 
percent rating for the neurologic manifestations of the 
disability at issue, for the period from September 23, 2002, 
to September 25, 2003.  As discussed above, there is no basis 
for separate evaluations in excess of those amounts.  

Finally, the diagnostic criteria pertinent to spinal 
disabilities in general were again revised effective 
September 26, 2003 (as codified in relevant part at 38 C.F.R. 
§ 4.71, Diagnostic Codes 5237, 5242, 5243 (2005).  Under 
these relevant provisions, a 30 percent evaluation is 
warranted for forward flexion of the cervical spine to 15 
degrees or less; or favorable ankylosis of the entire 
cervical spine.  A 
40 percent evaluation is warranted where the evidence shows 
unfavorable anklyosis of the entire cervical spine.  Finally, 
unfavorable ankylosis of the entire spine warrants a 100 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5237 
for cervical strain; Diagnostic Code 5242 for degenerative 
arthritis of the spine; and Diagnostic Code 5243 for 
intervertebral disc syndrome.  

In addition to evaluating intervertebral disc syndrome 
(Diagnostic Code 5243) under the general rating formula for 
diseases and injuries of the spine, outlined above, it may 
also be rated on incapacitating episodes, depending on 
whichever method results in the higher evaluation when all 
service-connected disabilities are combined under 38 C.F.R. 
§ 4.25.  The rating criteria for intervertebral disc syndrome 
based on incapacitating episodes remain the same as those 
effective September 23, 2002, as outlined above.  As 
discussed above, the preponderance of the competent clinical 
evidence of record is against an evaluation in excess of 30 
percent for the disability at issue based on incapacitating 
episodes of intervertebral disc syndrome.  

Similarly, the competent clinical evidence of record is 
against an evaluation in excess of 30 percent for the 
disability at issue based on the general rating formula for 
disease or injury of the spine, effective September 26, 2003, 
for Diagnostic Codes 5237, 5242, and 5243.  Indeed, a finding 
of ankylosis of the cervical spine is required in order for 
the veteran to qualify for the next-higher 40 percent 
evaluation under the General Rating Formula for Disabilities 
of the Spine.  Thus, based on the analysis of those criteria 
set forth above, the veteran remains entitled to no more than 
a 30 percent evaluation for the orthopedic manifestations of 
his service-connected residuals of a neck injury for the 
period from September 26, 2003.  

As instructed by Note (1) to the General Rating Formula for 
Disabilities of the Spine, associated objective neurological 
abnormalities should continue to be rated separately under an 
appropriate Diagnostic Code.  Thus, the 20 percent separate 
rating established beginning September 23, 2002, remains 
intact.  For the reasons already discussed, the evidence 
fails to support a rating in excess of that amount for the 
veteran's neurologic manifestations of his neck disability.  

Thus, from September 26, 2003, the veteran continues to be 
entitled to separate evaluations for the orthopedic and 
neurologic manifestations of his neck injury residuals.  
Again, there is no basis for separate evaluations in excess 
of those amounts.  

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2005) is not 
warranted.


ORDER

Entitlement to a rating in excess of 30 percent for residuals 
of a neck injury, prior to September 23, 2002, is denied.

Entitlement to a separate 30 percent evaluation for 
orthopedic manifestations of the veteran's neck injury 
residuals, from September 23, 2002, is granted, subject to 
the applicable law governing the award of monetary benefits.

Entitlement to a separate 20 percent evaluation for 
neurologic manifestations of the veteran's service-connected 
neck injury residuals, from September 23, 2002, is granted, 
subject to the applicable law governing the award of monetary 
benefits.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


